 

Exhibit 10.30

 



First LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of January 3, 2020, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 (“Bank”) and (b) (i) MISONIX, INC., a
Delaware corporation (“Parent”), (ii) MISONIX OPCO, INC., a New York corporation
(“Misonix”), and (iii) SOLSYS MEDICAL, LLC, a Delaware limited liability company
(“Solsys”) (Parent, Misonix and Solsys are hereinafter jointly and severally,
individually and collectively, “Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 26, 2019,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of December 26, 2019 (as may be amended, modified, restated, replaced or
supplemented from time to time the “Loan Agreement”). Capitalized terms used but
not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by, among
other property, (a) the Collateral as defined in the Loan Agreement, (b) the
Intellectual Property Collateral as defined in a certain Intellectual Property
Security Agreement dated as of December 26, 2019 between Parent and Bank (as
amended, the “Parent Intellectual Property Security Agreement”), (c) the
Intellectual Property Collateral as defined in a certain Intellectual Property
Security Agreement dated as of December 26, 2019 between Misonix and Bank (as
amended, the “Misonix Intellectual Property Security Agreement”) and (d) the
Intellectual Property Collateral as defined in a certain Intellectual Property
Security Agreement dated as of December 26, 2019 between Solsys and Bank (as
amended, the “Solsys Intellectual Property Security Agreement”) (together with
any other collateral security granted to Bank, the “Security Documents”).
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modification to Loan Agreement. The Loan Agreement shall be amended by
deleting the following text, appearing in Section 2.5 thereof:

 

“ (a) Commitment Fee. A fully earned, non-refundable commitment fee of One
Hundred Thousand Dollars ($100,000.00), on the Effective Date;”

 

and inserting in lieu thereof the following:

 

“ (a) Commitment Fee. A fully earned, non-refundable commitment fee of Twenty
Five Thousand Dollars ($25,000.00), on January 3, 2020;”

 

4. FEES AND EXPENSES. Borrower shall reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

 

5. RATIFICATION OF PERFECTION CERTIFICATES.

 

  A. Parent hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate of Parent dated as
of December 26, 2019, and acknowledges, confirms and agrees the disclosures and
information Parent provided to Bank in such Perfection Certificate have not
changed, as of the date hereof.

 

 1 

 

 

  B. Misonix hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate of Misonix
dated as of December 26, 2019, and acknowledges, confirms and agrees the
disclosures and information Misonix provided to Bank in such Perfection
Certificate have not changed, as of the date hereof.         C. Solsys hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate of Solsys dated as of December 26,
2019, and acknowledges, confirms and agrees the disclosures and information
Solsys provided to Bank in such Perfection Certificate have not changed, as of
the date hereof.

 

6. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENTS.

 

  A. Parent hereby ratifies, confirms and reaffirms, all and singular, the terms
and conditions of the Parent Intellectual Property Security Agreement, and
acknowledges, confirms and agrees that the Parent Intellectual Property Security
Agreement contains an accurate and complete listing of all Intellectual Property
Collateral as defined in said Parent Intellectual Property Security Agreement,
and shall remain in full force and effect.         B. Misonix hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the
Misonix Intellectual Property Security Agreement, and acknowledges, confirms and
agrees that the Misonix Intellectual Property Security Agreement contains an
accurate and complete listing of all Intellectual Property Collateral as defined
in said Misonix Intellectual Property Security Agreement, and shall remain in
full force and effect.         C. Solsys hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the Solsys Intellectual
Property Security Agreement, and acknowledges, confirms and agrees that the
Solsys Intellectual Property Security Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined in said
Solsys Intellectual Property Security Agreement, and shall remain in full force
and effect.

 

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

 

9. Intentionally omitted.

 

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

11. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

 2 

 

 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:         MISONIX, INC.         By /s/ Joseph P. Dwyer   Name: Joseph P.
Dwyer   Title: Chief Financial Officer         MISONIX OPCO, INC.         By /s/
Joseph P. Dwyer   Name: Joseph P. Dwyer   Title: Chief Financial Officer        
SOLSYS MEDICAL, LLC         By /s/ Joseph P. Dwyer   Name: Joseph P. Dwyer  
Title: Chief Financial Officer         BANK:         SILICON VALLEY BANK        
By /s/ Sam Subilia   Name: Sam Subilia   Title: Director  

 

 

 